Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 4/29/2021.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Claim Objections
The claims are objected to because of the following informalities:
A.	Claim 1 recites “... a pH pf 6.6....).  Correction of the typographical/grammatical error is required.








Claim Rejections - 35 USC § 101 - Necessitated by Amendment
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 12-14 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception an abstract idea without significantly more.  Claims 6-7 and 12-14 depend directly or indirectly from claim 1.  
The claim 1 limitations directed to an abstract idea are selecting the antibody sequence which has: (i) a net charge between +4 to +6 at a pH of 6.6 to 7.4; wherein the antibody selected has a bioavailability of at least 60% upon subcutaneous administration to a human.
The claim 21 limitations directed to an abstract idea are selecting the antibody sequence wherein the net charge of between +4 and +10 at a pH of 6.6 to 7.4.
The claims 7 and 13-14 limitations directed to an abstract idea are wherein the net charge is calculated using the entire antibody sequence, including the C-terminal lysine; wherein the antibody has a bioavailability of at least 65%, at least 70%, or at least 75% upon subcutaneous administration to a human wherein said bioavailability is a predicted bioavailability.
These above limitations directed to an abstract idea constitute mental processes.
This judicial exception is not integrated into a practical application because the antibody production steps required to use the selection do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites additional elements that consist of well understood, routine, conventional activity already engaged in by the scientific community.
The claim 1 limitations directed to well understood, routine, conventional activity already engaged in by the scientific community are producing two or more variant antibodies to the same antigen by combining two or more human germline framework sequences, regions, or amino acids, wherein the antibody is an IgG1 antibody formulated without hyaluronidase.  Igawa et al. (2010) Protein Engineering, Design and Selection volume 23 pages 385 to 392  cited in the 1/31/2018 IDS (hereinafter known as "Igawa") teaches producing two or more variant antibodies to the same antigen by combining two or more human germline framework sequences, regions, or amino acids (see entire document especially pages 389-390).  Zheng et al. (2012) mAbs Volume 4 pages 243 to 255 cited in the 1/31/2018 IDS (hereinafter known as "Zheng") teaches that by testing the clearance rate and bioavailability of eight IgG1 (adalimumab or a mutant thereof) or stabilized lgG4 antibodies administered subcutaneously was tested in humans and in minipigs, antibodies with higher pI showed faster systemic clearance and lower bioavailability (see entire document especially Figure 4 and page 249).
Claim 1 (in-part) comprises method steps that consist of a high level of generality as to preempt any future use of measuring or correlating, specifically, claim 1 (in-part) states "producing two or more variant antibodies to the same antigen by combining two or more human germline framework sequences, regions, or amino acids".

Discussion and Answer to Argument
Applicant argues claim 1 comprises active method steps (Reply, starting on page 4).
The above rejection acknowledges that claim 1 comprises active method steps.  However, as noted in the rejection above, these claim 1 limitations are directed to well understood, routine, conventional activity already engaged in by the scientific community and comprises method steps that consist of a high level of generality as to preempt any future use of measuring or correlating.

Claim Rejections - 35 USC § 112 (Scope of Enablement) - Necessitated by Amendment

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the IgG1 antibodies in Table 3 formulated with hyaluronidase, does not reasonably provide enablement for a method for testing whether a compound will induce acute phase response in a test subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation". These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.

The examples described in the application appear to show a correlation between a net charge at pH7 of around +5 or between 0 and +12 and the bioavailability of lgG1 antibodies administered subcutaneously to human patients (pgs. 19-20). The optimum pI for maximum bioavailability appears to be 8.8. or between 8.4 and 9.3 (pg. 21). These data were derived from the analysis of the charge, pI and bioavailability of 20 antibodies, most of them commercial (table 3). According to the statements on pg. 21, the strong correlation observed between human bioavailability data and net charge or pI does not translate to non-human models. However, the inventors concluded that it may be possible to predict the human bioavailability of antibodies administered by subcutaneous injection using the net charge of the molecule at pH 7. They also suggest that the net charge at pH 7, which appears to be a more reliable predictor of bioavailability than the pI (example 3), can be optimized by modifying the amino acid sequence (examples 4 and 5).
As explained on pg. 20 of the application, the alleged correlation between the net charge at pH7 and bioavailability is only observed for lgG1 antibodies that do not display extreme charge distribution heterogeneity across the molecule. Furthermore, it was well known in the art that not only the characteristics of the antibody but also other elements like the ingredients present in the of formulation and the injection site influence bioavailability of mAbs administered subcutaneously. For example, as acknowledged on pg. 20, the presence of hyalorunidase is known in the art to increase bioavailability. Therefore, it cannot be assumed that the correlation between the net charge at pH7 and bioavailability described in the examples will be observed independently of all these other factors.
As discussed above undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth. In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in specification, and the breadth of the claims, it would take undue trials and errors to practice the full scope of the claimed invention,

Discussion and Answer to Argument
Applicant argues that the amendment to claim 1 of "wherein the antibody is an IgG1 antibody formulated without hyaluronidase" has limited claim 1 so that it is now enabled (Reply, starting on page 4).
	The limitation of "formulated without hyaluronidase" in not sufficient to enable the full scope of the claims undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims because it cannot be assumed that the correlation between the net charge at pH7 and bioavailability described in the examples will be observed independently of all these other factors.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639